Citation Nr: 0712129	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1998 to 
February 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
granted service connection for mechanical low back pain with 
paravertebral muscle group spasms of the lumbar spine, 
assigning a 20 percent rating effective February 22, 2003.

The Board remanded this case for additional development in 
July 2006.  


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by complaints of stiffness and pain, radiating 
into the right hip and buttocks, and objective findings of 
paravertebral muscle group spasms, narrowing of L5-S1 disk 
space, representing disk disease, very mild spinal canal 
narrowing of the L3-4 and L4-5 levels with suspected disk 
protrusion, early herniation at L5-S1 paracentrally and 
eccentric to the left, and moderate effacement of the thecal 
sac left-sided nerve root, which was objectively found not to 
be disabling. 


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 20 percent 
for low back disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5285, 5286, 
5289, 5292, 5293 (effective prior to September 26, 2003); 
Diagnostic Codes 5235-5243 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

By way of an August 2006 VA letter, the RO notified the 
veteran of the information and evidence necessary to 
substantiate the increased rating claim, including notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also notified the veteran of the respective 
responsibilities of each party for obtaining and submitting 
evidence, specifically that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
and that it was his responsibility to respond in a timely 
manner to VA's requests for specific information, and to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the RO notified the 
veteran to submit any relevant evidence in his possession.   

While the notice provided to the veteran in August 2006 was 
not given prior to the first AOJ adjudication of the claim in 
May 2003, as required by 38 U.S.C.A. § 5103(a), the 
subsequent VA letter corrected any procedural errors and the 
veteran was provided the opportunity to meaningfully 
participate prior to the subsequent adjudication in the 
January 2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Thus, any defect with 
respect to the timing of the notice requirement was non-
prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the veteran of any 
evidence that could not be obtained.  The veteran initially 
indicated that he had received additional treatment at the VA 
Medical Center in Dublin, Georgia; but after VA asked him to 
identify any additional evidence, he only listed treatment at 
the Savannah, Georgia VA Medical Center.  VA then obtained 
these records.  VA also has provided an examination that is 
sufficient to determine the present severity of the veteran's 
low back disability.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  
Therefore, VA has satisfied all duties to notify and assist 
the appellant.  

Analysis

The RO granted service connection for mechanical low back 
pain with paravertebral muscle group spasms of the lumbar 
spine in May 2003, assigning a 20 percent rating effective 
February 22, 2003.  

The veteran contends that he is entitled to a rating higher 
than 20 percent for his low back disability because of 
constant stiffness, pain, spasms, and difficulty bending.  He 
complained that the pain sometimes spreads into his shoulders 
and buttocks and that his back has prevented him from doing 
sports and has affected his sleeping.  He further noted that 
he was told his back symptoms would only worsen as he got 
older.  The veteran's wife submitted a statement in support 
of his claim, noting the veteran's symptoms of pain and 
stiffness.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a higher rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  Separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's low back disability has been rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5293 for intervertebral disc syndrome (effective prior 
to September 26, 2003).  

During the course of this appeal, the schedular criteria for 
diseases and injuries of the spine were changed.  The veteran 
was provided a copy of both revised criteria and the 
opportunity to submit pertinent evidence and/or argument in 
the January 2007 supplement statement of the case.  In 
VAOPGCPREC 7-2003, the VA General Counsel (GC) held that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the U.S. 
Court of Appeals for the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence, which pre-dates or post-
dates a pertinent change to VA's rating schedule.  VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for other 
diseases and injuries of the spine apply to all the evidence 
of record; while the "new" criteria only apply to evidence 
dated since the effective dates of the regulatory change.

Under DC 5293, effective prior to September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  
In order to receive a rating higher than 20 percent based on 
incapacitating episodes, the evidence must show 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
this warrants a 40 percent disability evaluation.  A 60 
percent evaluation is assigned under DC 5293 for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, DC 
5293 (2003).

An April 2003 VA examination report shows complaints of 
stiffness in the low back lasting from one to three days, 
from 30 minutes to two hours.  The veteran indicated that 
this happened either once a week or once a month and that he 
was unable to tell any precipitating factor.  He stated that 
not much aggravated his back but when it did, he took over-
the-counter Motrin for a couple of days.  On physical 
examination, paravertebral muscle group spasms were noted 
following flexion, as well as tightness of the paravertebral 
muscle groups upon palpation.  The veteran used his hand to 
come from a lying to a sitting position and from a sitting to 
a lying position on the examination table.  The diagnoses 
included mechanical low back pain with paravertebral muscle 
group spasms of lumbar spine.  X-ray examination of the 
lumbosacral spine showed narrowing of the L5-S1 disc space, 
which the radiologist found might be secondary to disc 
disease or might be a normal variant for the veteran.

An April 2005 VA medical record reflects that the veteran 
reported that his symptoms were getting worse.  The examiner 
found tenderness along the lumbar and thoracic spine with 
bilateral paraspinal muscle tenderness.  The pain reportedly 
was located in the upper back, radiating into the lower back, 
right hip, and buttocks, and was constant, aching, and 
continuous.

A December 2006 VA examination report shows there were no 
incapacitating episodes reported over the past 12 months.  
The veteran complained of spasms in the lower back three or 
four times a week, lasting a couple of minutes.  He reported 
that the spasms radiated into both buttocks.  The x-ray 
impression showed narrowing of L5-S1 disk space, representing 
disk disease, which was reported to show no significant 
change compared to the previous examination.  The computed 
tomography (CT) scan of the lumbar spine showed very mild 
spinal canal narrowing of the L3-4 and L4-5 levels with 
suspected disk protrusion; and early herniation at L5-S1 
paracentrally and eccentric to the left, with moderate 
effacement of the thecal sac left-sided nerve root, which the 
examiner noted was not disabling.  

Based on these findings, a rating higher than 20 percent is 
not warranted for intervertebral disc syndrome under DC 5293 
(effective prior to September 26, 2003).  The December 2006 
VA examination report specifically showed no incapacitating 
episodes in the last 12 years.  None of the medical evidence 
shows any significant neurological impairment in the low 
back.  The December 2006 CT scan shows moderate effacement of 
the thecal sac left-sided nerve root, but the examiner found 
this to be not disabling.  Deep tendon reflexes were within 
normal limits for the bilateral upper and lower extremities 
in December 2006, as well.  The previous April 2003 VA 
medical record shows no periods of flare-ups and no 
associated features, such as bowel or bladder incontinency or 
erectile dysfunction.  Straight and contralateral leg raises 
were negative.  The veteran reported a sharp and dull 
sensation over all aspects of the lower extremities.  Motor 
examination showed no atrophy of the lower muscle groups of 
the lower extremities, with the quadriceps muscle group 
strength of 5/5.  Deep tendon reflexes at the knees 
bilaterally were 4/5; Achilles' tendon reflexes were 4/5; and 
Lasegue's sign was negative.  These findings do not warrant a 
separate neurological rating for intervertebral disc 
syndrome.  

None of the remaining spine diagnostic codes in effect prior 
to September 26, 2003 allow for a rating higher than 20 
percent.  

A 40 percent rating is assigned for severe limitation of 
motion of the lumbar spine under DC 5292.  However, the 
medical evidence does not show limitation of motion of the 
lumbar spine.  An April 2003 VA examination report shows 
flexion from 0 to 90 degrees, which the examiner noted was 
normal.  Hyperextension was 0 to 30 degrees, which the 
examiner again noted was normal.  Side flexes were 30 degrees 
bilaterally.  A December 2006 VA examination report also 
shows forward flexion to 90 degrees with pain at 45 degrees.  
Extension was 0 to 30 degrees with pain at 20 degrees.  Right 
and left lateral flexion and rotation was 0 to 30 degrees, 
with pain at 20 degrees.  Even with consideration of the 
complaints of pain on motion, the medical evidence does not 
remotely approximate sufficient limitation of motion of the 
lumbar spine to warrant a higher rating.

Under DC 5295, a 40 percent rating is assigned for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  While the x-ray examinations and CT scan 
shows osteoarthritic changes and narrowing or irregularity in 
joint space, none of the remaining criteria for a 40 percent 
rating under DC 5295 are met.  Therefore, severe lumbosacral 
strain, as it is defined under the rating criteria prior to 
September 26, 2003, is not shown.

The medical evidence also does not show complete bony 
fixation (ankylosis) of the lumbar spine or residuals of 
fractured vertebra.  For this reason, DC's 5289, 5286, and 
5285, effective prior to September 26, 2003, do not apply.

Effective September 26, 2003, the only change that applied to 
the rating criteria for intervertebral disc syndrome was that 
the diagnostic code was changed from DC 5293 to 5243 and Note 
(2), which allows for separate ratings for neurological 
impairment was moved to Note (1) under the revised criteria 
for diseases and injuries of the spine.  Note (1) provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
is to be evaluated separately, under an appropriate 
diagnostic code.  Thus, as there was no substantive change to 
the rating criteria for intervertebral disc syndrome, no 
additional analysis is necessary to determine that a rating 
higher than 20 percent is not warranted under DC 5243. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, a 40 percent rating 
is assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  The above rating criteria apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

None of the medical evidence shows ankylosis of the lumbar 
spine.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  Note (5) in the general rating criteria for 
diseases and injuries of the spine further provides that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension.  The medical records show the veteran had full 
range of motion of the lumbar spine, with some pain on 
motion.  Therefore, a rating higher than 20 percent is not 
applicable under the general rating criteria for diseases and 
injuries of the spine.    

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has significant complaints of pain, stiffness, 
and spasms in the lower back, affecting his ability to do 
physical activities and sleep.  Any functional impairment in 
the low back, however, already has been considered by the 20 
percent rating assigned under DC 5293, effective prior to 
September 26, 2003.  On objective examination of the 
thoracolumbar/sacral spine in December 2006, the examiner 
found no evidence of weakness, lack of endurance, fatigue, or 
incoordination with repetition of three.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, at no time since the effective date of 
service connection, has the veteran's low back disability 
warranted a rating higher than 20 percent.  For this reason, 
"staged ratings" are inapplicable in this case.

In sum, the level of impairment associated with the veteran's 
low back disability more closely approximates the criteria 
for 20 percent rating under 38 C.F.R. § 4.71a, DC 5293, 
effective prior to September 26, 2003.  See 38 C.F.R. § 4.7.  
In making this decision, the benefit-of-the-doubt doctrine 
has been considered; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b).

The disability picture is not unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Specifically, the 
evidence does not reflect frequent hospitalization or marked 
interference with employment due to the veteran's low back 
disability.  The veteran noted that his back disability 
affects his ability to perform a security position, for which 
he has training.  He also submitted a letter from the U.S. 
Postal Service indicating that the veteran would not be able 
to handle the physical duties of a mail handler or clerk, due 
to his low back impairment.  While this shows that the 
veteran's low back disability affects his employability, the 
veteran is not shown to be unable to work.  He stated in 
December 2006 that he was working in an office job and that 
he stands and stretches when his back starts to spasm, which 
helps.  The current schedular criteria adequately compensate 
the veteran for the current nature and extent of severity of 
his low back disability.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for low back disability is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


